


110 HJ 63 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. English of
			 Pennsylvania introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States authorizing the President to disapprove or reduce items of
		  appropriation.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The President may reduce or disapprove any
				item of appropriation in any Act or joint resolution, except any item of
				appropriation for the legislative branch of the Government. If an Act or joint
				resolution is approved by the President, any item of appropriation contained
				therein which is not reduced or disapproved shall become law. The President
				shall return with his objections any item of appropriation reduced or
				disapproved to the House in which the Act or joint resolution containing such
				item originated. The Congress may, in the manner prescribed under section 7 of
				the article I for Acts disapproved by the President, reconsider any item
				disapproved or reduced under this article, except that only a majority vote of
				each House shall be required to approve an item which has been disapproved or
				to restore an item which has been reduced by the President to the original
				amount contained in the Act or joint
				resolution.
					.
		
